department of the treasury internal_revenue_service washington d c aug eh kat aw tax_exempt_and_government_entities_division u l legend taxpayer a taxpayer b ira x company m amount d amount e amount f account g bank b account h dear this letter is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code with respect to distributions from individual_retirement_arrangements ira the following facts and representations have been submitted under penalties of perjury in support of the ruling requested years old and taxpayer b whois taxpayer a whois _ x and ira y respectively with company m this ruling pertains to the withdrawal of amount d amount e and amount f from ira x and ira y as more fully explained below in addition both taxpayers currently receive monthly distributions from their respective iras years maintain ira account documentation submitted with your request for a ruling indicate that on march _ taxpayer a withdrew amount d from ira x and on march names of taxpayer a and taxpayer b maintained at bank b that on may deposited this amount into account g a checking account in the amount e and amount f were withdrawn from ira x and ira y deposited into account g and that on - amount d amount e and amount f were transferred from respectively and on june april account g to account h a savings account in the names of taxpayer a and taxpayer b maintained at bank b taxpayer a and taxpayer b assert that they were advised by their financial advisor to not make withdrawals from their iras unless they were planning to rollover such amounts to other iras because of health problems taxpayer a asserts that he was unable to fully understand the consequences of completing a rollover taxpayer a and taxpayer b assert that they have not used any of the amounts distributed from ira x and ira y and that such distributions remain in account h as supported by a recent account statement submitted with this request based upon the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d amount e and amount f from ira x and ira y sec_408 of the code defines and provides the rules applicable to ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payfnent or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates taxpayer a and taxpayer b received distributions in the amounts of amount d amount e and amount f from ira x and ira y respectively account statements for account g that these amounts were deposited into account g within days of being distributed from ira x and ira y further recent account statements for account g and account h show that these amounts were transferred from taxpayer a and taxpayer b assert account g to account h on april that they have not used these amounts since they have been in account g and account h and that such amounts continue to be held in account h indicate therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d amount e and amount f from ira x and ira y respectively taxpayer a and taxpayer b are granted a period of days frorii'the date of this ruling to contribute amount d amount e and amount f to iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount d amount e and amount f will be considered rollover_contributions within the meaning of sec_408 of the code according to the information submitted with this request for a ruling taxpayer b has attained her required_beginning_date within the meaning of code sec_401 in this regard this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer b by sec_401 of the code thus the conclusions reached in this ruling apply only to amount d amount e and amount f and do not address the monthly distributions taxpayer a and taxpayer b receive from ira x and ira y respectively this ruling assumes that ira x and ira y satisfy the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact se t ep ra t2 at sincerely yours ‘ tgoed aotce b flots joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
